Citation Nr: 1636077	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, effective May 21, 2008.

2.  Entitlement to a higher initial evaluation for service-connected diabetes mellitus, type II, evaluated as 20 percent disabling, effective January 22, 1988.

3.  Entitlement to a higher initial evaluation for service-connected diabetic peripheral neuropathy of the bilateral feet, evaluated as 10 percent disabling, effective August 14, 2007.

4.  Entitlement to an initial compensable evaluation for service-connected diabetic nephropathy, effective November 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, to include service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2013 rating decisions.  The Board notes that the Veteran's claims file is under the jurisdiction of the Oakland RO.

The Veteran testified before a Decision Review Officer in December 2009 and the undersigned Veterans Law Judge in January 2013.  Transcripts of both hearings are of record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss was remanded by the Board in August 2013.  As described below, the Board has taken limited jurisdiction of the remaining issues listed on the title page pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Per the Board's August 2013 remand directive, the Veteran was afforded another VA audiological examination in October 2013.  The examiner indicated the current thresholds and speech discrimination scores for the Veteran's service-connected bilateral hearing loss.  However, the examiner did not describe the functional effects caused by such hearing loss, as directed in the August 2013 remand. 

The Board notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the October 2013 VA examination is inadequate inasmuch as it does not include any description of the functional effects of the Veteran's bilateral hearing loss.

With respect to the remaining issues, the Board notes that in August 2013, the AOJ, inter alia, implemented the Board's grant of service connection for diabetes, assigning an initial 20 percent rating, and granted service-connection for diabetic peripheral neuropathy of the bilateral feet, assigning a 10 percent rating, and diabetic nephropathy, assigning a noncompensable rating.  In February 2014, the Veteran filed a Notice of Disagreement with respect to the initial ratings assigned.  Significantly, however, to date, it does not appear that the AOJ has issued a Statement of the Case in response to the Veteran's February 2014 Notice of Disagreement.  In such cases, the Board is required to remand the claims for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

While on remand, any recent, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated after September 2014.

2.  Issue a Statement of the Case addressing the issues of higher initial ratings for service-connected diabetes mellitus, diabetic peripheral neuropathy of the bilateral feet and diabetic nephropathy.

Inform the Veteran that in order to complete the appellate process for these issues, he should submit a timely substantive appeal.

If the Veteran perfects his appeal by filing a timely substantive appeal, the matters should be returned to the Board for further appellate review, if otherwise in order.

3. After any outstanding records have been obtained, afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.  The examiner must be granted access to the Veteran's file in Virtual VA/VBMS for their review.

The examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss.  The examiner should provide a complete rationale for any opinions provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




